Citation Nr: 1146349	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a personal hearing before an RO Decision Review Officer (DRO) in August 2008.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for psychiatric disability and right knee disability are addressed in the REMAND that follows the ORDER section of this decision.  


FINDING OF FACT

A kidney disability was not present within one year of the Veteran's separation from active service and is not etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

A kidney disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in an August 2006 letter, prior to the December 2006 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to her claimed kidney disability, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is no competent evidence reflecting the presence of a current kidney disability, nor was there any treatment for a kidney problem shown during service.  As she has not presented a prima facie case for service connection for a kidney disability, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests calculi of the kidney or nephritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In this case, the STRs are silent for or any kidney diagnosis or any abnormal finding attributed to a kidney.  She was treated for dysuria, vaginal discharge, and itching, but there was never any finding of a kidney stone or kidney infection.  In the Veteran's separation report of medical history, dated in November 1981, she denied any history of kidney stones, blood in urine, painful/frequent urination, or a female disorder.  The separation examination in November 1981 disclosed the Veteran's genitourinary system was normal on clinical evaluation.  The physician indicated that the Veteran was seven and a half months pregnant, and had high albumin and bacteria in her urine.  

The available post service treatment records show treatment for a kidney stone in 1996.  Just prior to that treatment, she reported having a "kidney infection" with a fever while stationed in Germany.  During the Veteran's DRO hearing, she testified to having two lithotripsy procedures, but no current diagnosis or problem with her kidneys.  She denied treatment for kidney stones during service or within the first post-service year.  She stated that a urinary tract infection caused her to go into labor two months early in January 1981.  The Veteran recalled her first kidney stone as occurring in the early-1990s, but denied any current disability.  A private treatment record shows a lithotripsy in 1996, but there have been no treatment or complaints since.  In sum, the medical evidence fails to show that any time during the pendency of this claim the Veteran has had a kidney disorder.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA and hearing testimony in which she alleges she has a history of a kidney disability. 

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of some symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Veteran is able to report that she currently experiences symptoms observable to a lay person, she has not identified any current symptoms that she believes are related to her kidneys.  During her DRO hearing she denied having a current diagnosis or receiving current treatment for a kidney disability.  Further, she denied any current symptoms that could be attributed to a kidney disability.  

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Service connection for a kidney disability is denied.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for a psychiatric disability and a right knee disability are decided. 




PTSD

The Veteran contends she currently has PTSD due to an in-service sexual assault, which she reported to her superiors during service.  She contends that the police were called and an incident report was completed by MPS.  A month after the alleged assault, she transferred duty stations.  

In May 2008, the RO sent a request to the U.S. Army Crime Records Center to obtain any incident reports related to the Veteran's claimed assault.  In their request, the RO submitted the Veteran's current name and did not include her name that was used during service.  The Board finds that another attempt to secure any incident reports should be made, and it should include the name the Veteran used during service.  

In addition, the Veteran has not been afforded a VA examination in conjunction with her PTSD claim.  VA treating personnel have diagnosed the Veteran as having PTSD related to an in-service sexual assault, but a November 2007 note from the VA nurse practitioner (NP) showed a negative four-question PTSD screening.  Further, it does not appear that the Veteran's claims file was reviewed, nor did she go through the DSM-IV criteria in her assessment.  The Veteran has not been afforded a VA examination in conjunction with this claim.  As such, the Veteran should be afforded a VA examination to determine whether her claimed PTSD is related to an incident or injury during service.  

Right knee disability

The Veteran contends that she injured her right knee during service, and it has caused problems since.  She was not treated in service for any right knee disability.  Following service, she was treated for complaints of right knee pain in 2006, at which time the Veteran alleged she first injured her right knee during service.  She is currently diagnosed as having a torn right medial meniscus, and her private orthopedist stated that he thinks her right knee disability is due to the injuries incurred during her military service.  The private treatment records are silent as to whether the orthopedist reviewed the Veteran's pertinent medical history prior to providing his opinion, nor did he provide a rationale for the opinion reached.  For these reasons, the Board finds that the October 2007 private opinion to be inadequate for adjudication purposes.  

The Veteran has not been afforded a VA examination in conjunction with her claim for service connection for a right knee disability.  There is evidence of a current disability, a possible nexus to military service, and the Veteran's own reports of continuity of symptomatology.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The RO or the AMC should send another request to the U.S. Army Crime Records Center in an attempt to verify the Veteran's stressor of being sexually assaulted during service.  It is requested that the RO or AMC submit both the Veteran's current last name, and her last name while on active duty.  

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to any claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  

The examiner should review the claims file prior to completing the examination report.  Based on the review of the claims file and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due to the claimed in-service stressors.  

If the Veteran is diagnosed with any acquired psychiatric disorder other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not  (i.e., at least 50 percent probable) that such disorder became manifest during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The rationale for all opinions expressed must be provided.

4.  The RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any right disability present during the period of this claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the file and the examination of the Veteran, the examiner should state a medical opinion with respect to each right knee disability present at any time during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service. 

The rationale for each opinion expressed must be provided. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


